Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6 and 16-18 are currently amended. Claims 9-12 are original. Claims 19-20 are previously presented and 2-5, 7 and 13-15 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 5,512, 320) in view of Kremer et al (US 11,123,928 B2) and Kozuka (US 5,324,360). 
Regarding claims 1 and 6, Turner teaches a factory interface chamber (72 A-D); a load lock chamber (14 A, 14 B); a transfer chamber (12); a plurality of processing chambers (40, 42, 44 and 46) coupled to the transfer chamber, the plurality of processing chambers including an additive manufacturing chamber including a dispensing system to deliver a plurality of layers of a powder to a build platform, and an energy source to apply energy to the powder dispensed on the top surface of the build platform; and a plurality of supports and actuators (microprocessor reads on actuator (column 4 lines 66-column 5 lines 3)) that provide a transport tool to carry the build platform from the factory interface unit, through the load lock chamber and the transfer chamber, to the additive manufacturing chamber, and back to the factory interface chamber, wherein the plurality of supports of the transport tool comprise a plurality of rails on which the build platform rides with each respective processing chamber of the plurality of processing chamber having a respective rail segment, and wherein the transfer chamber includes a rail segment that is rotatable (column 4, lines 30-35) to selectively align with the respective rail segment of each respective processing chamber (column 5, lines 60 – column 5, line 7).
Turner is silent to the plurality of processing chambers including an additive manufacturing chamber including a dispensing system to deliver a plurality of layers of powder to a build platform, an energy source to apply energy to the powder dispensed on the top 
 However, analogous art, Kremer et al, discloses a dispensing system to deliver a plurality of powder to a build platform (column 2, lines 8-13, it is inherent to have a dispensing system in additive manufacturing by means of successive selective layer wise consolidation of layers of powdered build material), an energy source to apply energy to the powder dispensed on the top surface of the build platform (column 2, lines 15-23)  with a plurality of supports and actuators that provide a transport tool to carry the build platform (tunnel structure 7 has a plurality of supports and actuators in figure 1; column 12 lines 6-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Turner to include additive manufacturing chambers in the processing chambers, as taught by Kremer, in order to improve efficiency (column 2 lines 1-3). 
Turner discloses at least a second valve to fluidically seal the load lock chamber from the additive manufacturing transfer chamber (20A); a third valve to fluidically seal the additive manufacturing chamber from the transfer chamber(41, 43, 45 and 47); but Turner is silent to a first valve to fluidically seal the factory interface chamber from the load lock chamber. Analogous art, Kozuka, discloses the use of three valves (211, 212 and 213) and the first valve seals the loading chamber from the environment (column 2 lines 56+). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the of have modified the apparatus taught by Turner to include an additional valve in order to maintain the gas pressure required by the reaction (column 2 lines 56+). 
Regarding claim 8, Turner teaches where the factory interface chamber includes a store area configured to retrieve a build platform from the store area (72 A-D).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 5,512, 320) in view of Kremer et al (US 11,123,928 B2) and Kozuka (US 5,324,360) and Thakur et al (US 2007/0020890 A1). 
Regarding claims 9-12, Turner is silent to the partial pressure of oxygen. However, analogous art, Thakur discloses the pressure can be maintained at about 1 atm and the partial pressures and the inert gas can be provided to decrease the partial pressure of oxygen [0041]. MPEP 2144.05 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Further, MPEP 2115 states material or article worked upon my does not limit system claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The prior art discloses the claimed structural features hence, the prior art is capable of operating with any of the claimed material.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US 5647931 A) in view of Shibazaki (US 2017/0304947 A1).
Regarding claim 16, Retallick teaches an additive manufacturing system for forming an object, the additive manufacturing system comprising: a build platform (9) to support the object being formed; a dispensing system (27,28) to deliver a plurality of layers of a powder to the build platform, a housing (33) to enclose the build platform and dispensing system in a sealed chamber; an energy source (4) to apply energy to the powder dispensed on the top surface of the build platform; and a powder transfer system (13) to deliver powder to the dispensing system, the powder transfer system including a mechanical interface (29) to engage a receptacle positioned exterior to the housing, a second chamber (13)  having  an interior volume to receive powder from the receptacle 
However, Retallick is silent to a valve to fluidically seal the interior volume of the second chamber from the first chamber containing the dispensing system from the chamber containing the dispensing system. However it is conventionally known in the art to have valves between chambers. Analogous art, Shibazaki et al,  discloses a valve may be placed between different channels or piping [00117]. Further Shibazaki discloses the use of a vacuum source to in order to transfer the powder and adjust the powder rate [0117].Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical interface taught by Retallick to include a valve in between the two channels and a vacuum, as taught by Shibazaki et al, in order to adjust the powder rate [0117]. 
Regarding claim 17, Retallick teaches the dispensing system comprises a hopper (27) to hold powder and wherein the dispensing system (13) and hopper are horizontally movable relative to the build platform (dispenser system horizontally rotating reads on movable column 2 lines 39-54 and column 3 lines 14-19). 

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US 5647931 A) in view of Shibazaki (US 2017/0304947 A1) and Otis, Jr (US 2021/0197449 A1).
Regarding claim 17, if Applicant does not agree with Retallick teaching a moveable hopper, same field of endeavor, Otis, Jr et al discloses hoppers (124, 128, 103, 135) that move over the build platform [0012, 0016]. Otis discloses the hopper may be utilized for receipt, storage and/or supply of receipt, storage and or supply [0012] that can move mechanically [0016]. Further, Otis Jr discloses a valve (132) positioned between the mechanical interface and the reservoir [0019] (claim 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Retallick to include hoppers, as taught by Otis, Jr, in order to increase efficiency and decrease costs [0001]. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retallick (US 5647931 A) in view of Shibazaki (US 2017/0304947 A1) and Otis, Jr (US 2021/0197449 A1) and further in view of Morris (US 2016/0368050 A1).
Retallick is silent to the second valve. However, additive manufacturing art, Morris, discloses a valve (160) used to control the deposition rate of powder [0028]. Otis, Jr et al discloses hoppers (124, 128, 103, 135) that move over the build platform [0012, 0016] and the valves are stationary. Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed to have modified the system taught by Retallick to include a second valve, as taught by Morris, in order to control the deposition rate of the powder. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743